Citation Nr: 0932365	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1994.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Waco, Texas that, in pertinent 
part, denied the Veteran's claim for service connection for 
sleep apnea.  

This claim was previously remanded by the Board in July 2006 
for additional development, including obtaining additional 
treatment records and conducting an examination of the 
Veteran, as well as to enable the RO to evaluate additional 
evidence that was submitted by the Veteran to the Board 
without a waiver of initial RO consideration.  The 
development prescribed in the July 2006 remand having been 
completed, this case was returned to the Board for appellate 
disposition.  


FINDING OF FACT

The Veteran's sleep apnea was neither shown to have been 
present in, nor caused or made worse by, his service. 


CONCLUSION OF LAW

The Veteran's sleep apnea was neither incurred in nor 
aggravated by his service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In this case, the Veteran was sent a letter in March 2005, 
prior to the rating decision appealed herein, in which the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims.  The letter explained the types of 
evidence that VA was responsible for obtaining, as well as 
the evidence that the Veteran needed to submit.  
Additionally, it informed the Veteran of what the evidence 
needed to show in order to establish service connection for a 
claimed disability.  The Veteran was provided this 
information again in August 2008, after his claim was 
remanded by the Board.  

During the pendency of this case the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  In this case, while the 
March 2005 letter did not contain all of the information 
required by Dingess, this information was provided to the 
Veteran in an August 2008 post-Board remand VCAA notice.  His 
claim was thereafter readjudicated in a May 2009 Supplemental 
Statement of the Case (SSOC), thus curing any predecisional 
notice error.  In any event, any error in providing the 
notice required by Dingess is harmless in this case insofar 
as service connection is denied, hence no rating or effective 
date will be assigned with respect to this claimed 
disability.   

In addition to its duty to provide certain notice to the 
claimant, VA also must make reasonable efforts to assist him 
in obtaining the evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
the Veteran's service treatment records, Tricare treatment 
records, private treatment records, and written statements 
made by the claimant and his wife.  There is no indication 
that any other treatment records exist that are pertinent to 
the Veteran's claims.  Although two of the health care 
providers identified by the Veteran no longer had copies of 
his treatment records available, a review of the claims file 
indicates that these records were contemporaneously provided 
to various other physicians who treated the Veteran and that 
they were included in the treatment records that VA obtained 
from these other sources.  For example, while Wilford Hall 
Medical Center indicated that it had no records pertaining to 
the Veteran, a copy of the report of the sleep study that was 
performed at Wilford Hall was included in the Veteran's 
Tricare records from Sheppard Air Force Base.  Similarly, 
while Wichita Medical Supply Company indicated that the 
Veteran's treatment records were destroyed, a record from 
that entity was also part of the Veteran's treatment records 
from Sheppard Air Force Base.  In any event, to the extent 
that additional relevant records from either of these sources 
ever existed, given the responses received by VA from the 
relevant medical facilities, it is clear that further 
attempts to obtain such records would be futile.  See 38 
C.F.R. § 3.159(c) (1) & (2).  

In accordance with the Board's July 2006 remand, a VA 
examination was provided in connection with this claim.  The 
Board observes that, while the remand instructed that this 
examination be performed by a physician, it was in fact 
conducted by an advanced registered nurse practitioner 
(ARNP).  However, the report of examination indicates that a 
physician reviewed and co-signed it.  Therefore, the Board 
finds that the examination was conducted in substantial 
compliance with its remand instructions.  See Dyment v. West, 
13 Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where Board's 
remand instructions were substantially complied with). 

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA and 
substantially complied with the instructions that were set 
forth in the July 2006 Board remand.  

II. Service connection

The Veteran claims that his currently diagnosed sleep apnea 
onset during his military service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was either incurred in or caused by the Veteran's service.  
38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records do not show that he 
was diagnosed with sleep apnea, nor do they show any 
complaints of, treatment for, symptoms typically associated 
with sleep apnea such as daytime hypersomnolence, snoring, or 
unrefreshing sleep.  While there are a couple of complaints 
of fatigue, these complaints were associated with acute 
illnesses, such as viral infections, which resolved.  Records 
also reveal work-ups for rhinitis and sinusitis.  The Veteran 
denied frequent difficulty sleeping on his retirement 
physical in December 1993.  

The Veteran's post-service treatment records show that he was 
first evaluated for possible sleep apnea in late 2000, 
approximately 6 years after his retirement from military 
service.  In December 2000, the Veteran underwent a sleep 
study to evaluate complaints of recurrent snoring and daytime 
drowsiness.  The results were interpreted as being consistent 
with intermittent airway disease and central type apneas.  A 
second sleep study that was conducted at Wilford Hall Medical 
Center's Sleep Disorders Center in September 2001 was 
interpreted as showing severe obstructive sleep apnea.  

The Veteran's treatment records indicated that he was 
intolerant of treatment with a continuous positive airway 
pressure (CPAP) machine, and resultantly underwent surgery in 
February 2003 during which time a septoplasty, 
uvulopalatophyrngoplasty, tonsillectomy, and hyoid 
advancement were performed.  The Veteran was noted to have a 
left spur in his septum, a very ptotic soft palate, and 1+ 
tonsils bilaterally.  

After surgery, the Veteran reported improved sleep, telling 
his health care providers that he was sleeping well on 
multiple occasions after the surgery.  He was reevaluated to 
determine the effectiveness of the surgery; a September 2003 
polysomnography report was interpreted as showing 
intermittent airway disease resulting in snoring respirations 
and rare episodes of obstructive apnea.  

The Veteran's wife submitted a written statement in October 
2006 in which she related that she began to notice that the 
Veteran's breathing was interrupted during his sleep in 
approximately the mid-1980s.  She also reported that the 
Veteran was excessively tired during the day since that time, 
but that, at the time, she attributed this to his busy 
schedule including long hours at work and additional work on 
volunteer projects.  She reported that after the Veteran 
retired and was no longer engaged in so many tiring 
activities, he continued to experience daytime somnolence and 
his snoring, snorting, and interrupted breathing at night got 
worse.  The Veteran's wife concluded that the Veteran had 
sleep apnea while he was on active duty.  In this regard, the 
Board notes that while the Veteran's wife is capable of 
reporting symptoms capable of lay observation, such as the 
fact that she heard the Veteran snore while he slept, there 
is no evidence that she possess the training or credentials 
necessary to diagnose any type of medical disorder.  See, 
e.g. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Both the Veteran and his wife claimed that the Veteran never 
sought treatment for his sleep difficulties until 2000 
because they were unaware that sleep apnea was a medical 
problem until that time.  

The Veteran submitted a letter dated in February 2007 from a 
military physician who treated him in 2003 and 2004.  This 
physician indicated that he reviewed the Veteran's medical 
records over his duration of treatment.  He noted that the 
Veteran was diagnosed with hypertension in 1968, and that 
hypertension is often associated with obstructive sleep 
apnea.  This physician opined that, based on the diagnosis of 
hypertension in service and the Veteran's sleep-disordered 
breathing since the 1980s, he most likely had sleep apnea 
during his active service.  The physician noted that medical 
providers often fail to properly diagnose obstructive sleep 
apnea and that polysomnography only recently became available 
to assist in diagnosing this disorder.  

In contrast, a VA examiner reviewed the Veteran's claims file 
and examined the Veteran in October 2008.  At that time, the 
Veteran reported that he was first diagnosed with sleep apnea 
in 2000 after his wife noticed that he had periods of apnea 
at night.  He eventually had surgery, after which his 
symptoms improved, but he still experienced daytime 
tiredness.  He also described various side effects that he 
attributed to the surgery, including increased sputum 
production, choking on food, and speech changes.  

The examiner reported that she reviewed the Veteran's service 
treatment records and that there was no documentation therein 
of symptoms consistent with sleep apnea, such as daytime 
hypersomnolence, snoring, or non-refreshing sleep.  The 
examiner noted that, per a review of relevant medical 
literature, the risk factors for obstructive sleep apnea are 
obesity, craniofacial or upper airway soft tissue 
abnormalities, smoking, and chronic nocturnal nasal 
congestion.  She noted that, while there is a relationship 
between obstructive sleep apnea-hyponea and systemic 
hypertension with studies indicating that this type of sleep 
apnea is a cause of systemic hypertension, the presence of 
systemic hypertension alone is not an indication for 
diagnostic evaluation of obstructive sleep apnea.  She noted 
that there are multiple causes of hypertension, and that the 
Veteran in any event was not started on antihypertensive 
medications until 2004.  

It is also noted that the examiner asked the Veteran about 
his service connected sinusitis.  He reported treatment in 
service but apparently detailed no recent treatment or 
problem.  The examiner made no further finding on this 
matter.

The VA examiner concluded that it was less likely than not 
that the Veteran's sleep apnea was caused or aggravated by 
his military service.

In this case, there are conflicting medical opinions 
concerning the etiology of the Veteran's sleep apnea; thus, 
the Board must weight the relative probative values of each 
of these opinions.  In doing so, the Board is guided by the 
principle that the probative value of a medical opinion 
largely rests upon the extent to which such opinion is based 
upon a thorough evaluation of the Veteran's medical history, 
including but not limited to the medical evidence contained 
in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 
345, 348.  Although VA may not discount a medical opinion 
merely because a physician did not review the claims file, 
the Board may examine the factual foundation of a medical 
opinion, including whether the physician had access to 
relevant information of record.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303-304 (2008).  Further, an opinion that 
is speculative has limited probative value.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) ( a medical opinion that a 
particular event "may" have led to the Veteran's disability 
is too speculative to establish a causal relationship)).  

In this case, the Board finds that the opinion of the VA 
examiner is more probative than that of the military 
physician who submitted the February 2007 letter.  While the 
military physician indicated that he reviewed various of the 
Veteran's treatment records, it is unclear whether this 
included a comprehensive review of all of the Veteran's prior 
treatment records, including his complete service treatment 
records.  Notably, while this physician based his opinion, in 
part, on the Veteran's allegedly sleep disordered breathing 
during the 1980s, there is no documentation of this symptom 
in the Veteran's service treatment records and, while in 
October 2006 the Veteran's wife claimed she observed snoring 
and apneas since the 1980s, the Veteran did not himself 
describe any sleep difficulties that he allegedly experienced 
while he was in service.  Moreover, the military physician 
did not explain the lack of documented symptoms of sleep 
apnea in the Veteran's treatment records until late 2000, 
several years after the Veteran's discharge from service, or 
the fact that the Veteran denied frequent sleep difficulties 
at his separation physical.  Additionally, while the military 
physician emphasized the connection between systemic 
hypertension and obstructive sleep apnea, he did not address 
any other possible causes for the Veteran's hypertension 
which, if present since 1968, existed prior to the alleged 
onset of the Veteran's sleep disordered breathing and 
therefore could not have been caused by same.  

In contrast, the VA examiner reviewed all of the evidence in 
the claims file, including the Veteran's complete service 
treatment records and the records of the Veteran's treatment 
after service, as well as the military physician's February 
2007 letter, prior to concluding that the evidence did not 
support the conclusion that the Veteran's sleep apnea was 
caused or aggravated by a disease or injury in service.  She 
specifically noted that systemic hypertension alone does not 
indicate the presence of obstructive sleep apnea, and that, 
in any event, the Veteran's hypertension was not so severe as 
to result in his being medicated for same until 2004.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for sleep apnea is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


